Mr. Presiding Justice Shepard delivered the opinion of the court. This is an appeal from a judgment of $28,912.80 recovered in favor of the appellees upon a retrial of the cause after a former judgment in favor of appellant had been reversed, and a remanding of the cause ordered by this court about two years ago. Slaughter et al. v. Fay, 80 Ill. App. 165. The evidence at the last trial was substantially the same as that contained in the record when the case was here before. In fact it consisted of the identical evidence, read from the former bill of exceptions, except as to some explanatory matters which are not claimed to alter the casé in any material respect. At the conclusion of the evidence the court, in substance, instructed the jury to return a verdict for the amount for which the judgment was rendered. This was right under the authority of our former opinion, and in accordance with the principles there announced. It is settled that where a case comes up on a second appeal from a judgment entered on the same evidence contained in the record on the former appeal, the decision in the first appeal is conclusive of the law of the case. Clayton v. Feig, 188 Ill. 603. We have nothing, therefore, to do, but refer to the facts and our opinion, as shown in Slaughter v. Fay, supra, and affirm the judgment. Affirmed.